ORDER

PER CURIAM
Defendant Jamikeo Thompson was convicted by jury in the Circuit Court of the City of St. Louis of one count of trafficking drugs in the second degree, section 195.223, R.S.Mo. (Cum.Supp.2007), and two counts of possession of a controlled substance, section 195.202, R.S.Mo. (Cum. Supp.2011). We affirm the trial court’s judgment.
No error of law appears. An extended opinion would have no precedential value. *287The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).